Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Announces Second-Quarter 2008 Earnings Impact from BreitBurn Equity Investment FORT WORTH, TEXAS (July 1, 2008) –Quicksilver Resources Inc. (NYSE: KWK) today announced that it will record in its second-quarter 2008 results a $10.2 million non-cash loss related to Quicksilver’s equity investment, representing an approximate 32% ownership interest, in BreitBurn Energy Partners L.P.’s first-quarter 2008 results. BreitBurn
